           Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUT HERN DISTRICT OF NEW YORK

                                                         X
UNITED STATES OF AMERICA
                                                             INDICTMENT
               -   V .    -
                                                             20 Cr .
LAURELL WELLS , and
GEORGIA WARD ,

           Defendants .
 - - - - - - - - - - - - - - - -
                                                     '   X


                                   COUNT ONE
                   (Conspiracy to Commit Wire and Bank Fraud)

      1.      From at least in or about 2017 up to and including in or

about 2020 ,       in the Southern District of New York and elsewhere ,

LAURELL WELLS and GEORGIA WARD , the defendants , and others known

and   unknown ,          willfully        and   knowingly ,         did    combine ,    conspire ,

confederate , and agree together and with each other to commit wire

fraud , in violation of Title 18 , United States Code , Section 1343 ,

and bank fraud ,              in violation of Title                18 ,   United States Code ,

Section 1344.

      2.      It    was       a    part   and   an       object     of    the   conspiracy   that

LAURELL WELLS and GEORGIA WARD , the defendants , and others known

and unknown , willfully and knowingly , having devised and intending

to devise a scheme and artifice to defraud and for obtaining money

and   property           by       means    of   false        and      fraudulent       pretenses ,
              Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 2 of 6




representations , and promises , would and did transmit and cause to

be    transmitted         by   means       of       wire ,    radio ,   and    television

commun icati on in interstate and foreign commerce , writings , signs ,

s i gnals ,     pictures ,   and sounds for the purpose of executing such

scheme and artifice , in vio l ation of Title 18 , United States Code ,

Section 1343 .

         3.      It was further a part and an object of the conspiracy

that LAURELL WELLS and GEORGIA WARD ,                    the defendants ,      and others

known and unknown , willfully and knowingly , would and did execute

and      attempt     to   execute ,    a   scheme       and   artifice    to   defraud   a

financial institution , the deposits of which were then insured by

the Federal Deposit Insurance Corporation , and to obtain moneys ,

funds , credits , assets ,        securities , and other property owned by ,

and under the custody and control of , such financial institution ,

by means of false and fraudulent pretenses ,                      representations , and

promises ,        in violation of Title 18 ,            United States Code ,      Section

1344 .

                  (Title 18, United States Code , Section 1 349 . )

                                      COUNT TWO
                             (Aggravated Identity Theft)

         The Grand Jury further charges :

         4.      From at least in or about 2017 up to and including at




                                                2
                 Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 3 of 6

.   '


        least in or about 2020 , in the Southern District of New York and

        elsewhere ,      LAURELL     WELLS         and   GEORGIA        WARD ,        the     defendants ,

        knowing l y     did     transfer ,     possess ,          and    use ,        without        lawful

        authority , a means of identification of another person , during and

        in relation to a felony v i olation enumerated in Title 18 , United

        States Code , Section 1028A(c) , to wit , during and in relation to

        the conspiracy to commit wire and bank fraud charged in Count One

        of this Indictment , WELLS and WARD obtained , transmitted , and used

        the personally identifying information (" PII " ) of others in order

        to utilize those third parties '                     identities and bank accounts to

        commit fraud .

                                (Title 18 , United States Code ,
                           Sections 1028A(a) (1) , 1028A(b) , and 2 . )

                                      FORFEITURE ALLEGATIONS

               5.     As a result of committing the offense alleged in Count

        One    of   this      Indictment ,    LAURELL          WELLS    and      GEORGIA        WARD ,   the

        defendants ,       shall f orfei t    to the United States pursuant to Title

        18 ,   United    States    Code ,    Sections         981 (a) (1) (C)     and       982 (a) (2) (A) ,

        and Title 2 8 ,       United States Code ,             Section 2 4 61 ( c) ,         any and all

        property ,      real and personal , that constitutes or is derived from

        proceeds      traceable      to      the     commission         of      the     said      offense ,

        including ,      but not    limited to a              sum of money in United States




                                                         3
          Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 4 of 6




currency    representing    the    amount     of   proceeds    traceable   to    the

commission of said offense .

                       Substitute Assets Provision

     6.      If any of the above - described forfeitable property , as

a result of any act or omission of LAURELL WELLS and GEORGIA WARD ,

the defendants :

             a.    cannot be       located     upon     the   exercise     of     due
                   diligence ;

             b.    has been transferred or sold to , or deposited with
                   a third party ;

             c.    has been      placed   beyond      the   jurisdiction   of     the
                   court ;

             d.    has been substantially diminished in value ; or

             e.    has been commingled with other property                      which
                   cannot be divided without difficulty ,




                                          4
                  Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 5 of 6

.   '



        it is the intent of the United States , pursuant to Title 21 , United

        States    Code ,   Section   853 (p)   and Title   28 ,   United   States   Code ,

        Section 246l(c) , to seek forfeiture of any other property of the

        defendants up to the value of the forfeitable property described

        above .

                  (Title 18 , United States Code , Se c ti o ns 981 and 982 ;
                     Title 21 United States Code , Section 853 ; and
                      Title 28 , United States Code , Section 2461 . )




                                                     Acting United States Attorney




                                                 5
Case 1:20-cr-00633-NRB Document 10 Filed 11/24/20 Page 6 of 6




         Form No . USA - 33s - 274   (Ed . 9- 25 - 58)



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                             v.

                   LAURELL WELLS, and
                      GEORGIA WARD,

                                           Defendants.


                        INDICTMENT

                          20 Cr .

       (Title 18 , United States Code , Sections
                  1349 , 1028A, and 2 . )

                     AUDREY STRAUSS
                     United States Attorney
